DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “not unnecessarily heated” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “not unnecessarily heated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of this limitation are unclear.  What is necessary is subject to one’s opinion and thus indefinite.  Accordingly, for purposes of examination the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0002656U IDS (hereafter KR ‘656) in view of Schmitt et al. (US 2011/0277906A1) (hereafter Schmitt).
With respect to claim 9, KR ‘656 teaches a method of soldering a terminal (90) on window glass (80) for a vehicle, the method comprising: transferring a terminal to which a solder alloy (92) is attached from a terminal supply unit (note that the terminals of KR ‘656 are intrinsically supplied by a unit) to a target of the window glass (abstract; figures; and paragraphs 22 and 32); securing the terminal by vertical contact with generating induction heat (abstract; figures; and paragraphs 22 and 32); melting the solder alloy, in a state of being in contact with the window glass, by the induction heat from the coil unit and then placing the terminal on the window glass (abstract; figures; and paragraphs 22 and 32); and removing the coil unit from the terminal after the solder alloy is solidified (the coil is intrinsically removed before the assembly is placed into service). 
With respect to claim 9, KR ‘656 does not teach a ferrite core unit comprising a ferrite core which is configured to be surrounded by a coil unit comprising a coil.  However, Schmitt teaches a ferrite core (92) unit comprising a ferrite core which is configured to be surrounded by a coil unit (90) comprising a coil (figures; and paragraphs 66, 90, and 186-196).  Note that the ferrite core would also be intrinsically removed before the assembly is placed into service.

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the ferrite core of Schmitt in the induction heating process of KR ‘656 in order to selectively and efficiently provide the desired heat required for bonding.
With respect to claim 10, Schmitt teaches wherein the coil unit comprises one coil and the ferrite core unit comprises one ferrite core (figures; and paragraphs 66, 90, and 186-196).
With respect to claims 11, Schmitt teaches wherein when the ferrite core unit comprises at least two ferrite cores, the at least two ferrite cores are disposed such that minimum distances between each ferrite core and the coil are the same (figure 9). 
With respect to claims 12, Schmitt teaches wherein when the ferrite core unit comprises one ferrite core (broadest reasonable interpretation).
With respect to claims 14, Schmitt teaches an area of the terminal that the ferrite core unit presses and contacts the vertically projected area of the terminal (figures), but does not teach the area is 75~80%.  However, it is the examiner’s position that the contact area is merely an obvious design choice.  The artisan would have been motivated to set the contact area at 75~80% in order to achieve the desired thermal transfer.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
With respect to claims 15, Schmitt teaches wherein the gripper is made of a plastic material which is not affected by the induction heat (paragraphs 3 and 206). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘656 an Schmitt as applied to claim 9 above, and further in view of JP-2002-65455A (hereafter JP ‘455).
With respect to claims 13, KR ‘656 and Schmitt do not teach wherein the coil is downwardly convex when viewed laterally; however, JP ‘455 teaches wherein the coil is downwardly convex when viewed laterally (abstract; and figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the convex coil of JP ‘455 in the collective process of KR ‘656 and Schmitt in order to direct the magnetic field to the desired location.

Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.
With regard to claim 9 the applicant argues that KR ‘656, Schmitt and any proper combination thereof for at least similar reasons as provided above for claim 1 and for features recited therein.
The examiner respectfully disagrees because claim 9 does not include the limitation a ferrite core unit comprising a ferrite core which is configured to be surrounded by the coil unit to receive the induction heat, and is configured to be movable upward and downward relative to the coil unit, which the patentability of claim 1 is based.

Allowable Subject Matter
Claims 1-8 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735